 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICARDO MARTINEZ,                                 No. 1:19-cv-01768-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   C. PFEIFFER, et al.,                              CASE AS DUPLICATIVE
15                      Defendants.                    (Doc. No. 13, 20)
16

17

18           Plaintiff Ricardo Martinez is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On January 9, 2020, the assigned magistrate judge issued findings and recommendations,
22   recommending that the instant action be dismissed as duplicative of Martinez v. Standon, Case
23   No. 1:19-cv-00845-DAD-SAB (PC) (E.D. Cal. Dec. 11, 2019) and Martinez v. Lewis., No. 1:19-
24   cv-00812-DAD-SAB (PC) (E.D. Cal. Dec. 16, 2019). (Doc. No. 13.) The findings and

25   recommendations were served on plaintiff and contained notice that objections thereto were due

26   within twenty-one (21) days of service of the order. (Id.) No objections were filed and the time

27   to do so has now passed.

28   /////
                                                      1
 1          While the above findings and recommendations were pending, the magistrate judge issued
 2   another set of findings and recommendations on March 6, 2020, recommending that plaintiff’s
 3   motion for an emergency preliminary injunction be denied. (Doc. Nos. 19, 20.) Those findings
 4   and recommendations were served on plaintiff and contained notice that objections thereto were

 5   due within fourteen (14) days of service. (Doc. No. 20.) Plaintiff filed timely objections on

 6   March 16, 2020. (Doc. No. 21.)

 7          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 8   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 9   including plaintiff’s objections, the court concludes that the findings and recommendations are

10   supported by the record and proper analysis.

11          Accordingly,

12          1.      The findings and recommendations issued on January 9, 2020 and March 6, 2020

13                  (Doc. Nos. 13, 20) are adopted in full;

14          2.      The instant action is dismissed as duplicative;
            3.      Plaintiff’s motion for an emergency preliminary injunction (Doc. No. 19) is
15
                    denied; and
16
            4.      The Clerk of the Court is directed to close this case.
17

18   IT IS SO ORDERED.
19
        Dated:     April 9, 2020
20                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                      2
